^/M-vi-tU^-at
       TO: CLERK OF THE COURT OS'                                              12/23/2014 •
       CRIMINAL APPEALS

   : p   0       BOX   L2303 CAPITAL STATION

j ! AUSTIN, TEXAS 78711

   . RE; FILING DATES / NUMBERS / OUTCOMES
   ; OF C-3 0008220-0926958A-B-C-D-S-F-G-H
   I /.rR-65-4r39-01-02-03-04-05-05--07.-08
 : I                        •                .

   1         .         •                                            )
                           dear clerk,

                 please \\ojld you give me the dates_jsiumbf,rs__and out-comes of the above
       cit^d and requested cases ?

                 thank you kindly for your time, and patience.

                                                          3INCERLY,




   I                                     '   *—^^
                                                 PAIGE LOUIS BKNNER #1278531

                                                 2101 FM 369 Nth ALLRED UNIT

                                                      IOTA PARK,   TEXAS

                                                         75367-6568

  PS IF AT .ALL POSSIBLE COULD I PLEASE GEr THE ORDER THAT WAS ISSUED FOR 092695cSH



fS - If- tk-4                     <A_

                                                         RECEIVED IN
       CCPERSONAL, FILE
                                                   COURT OF CRIMINAL APPEALS

                                                         "JAN 05 2015

                                                       Abel Acosta, Clerk